            Case 1:20-cv-05150-LJL Document 63 Filed 12/10/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
 3 BEES & ME INC.,

                                Plaintiff,

                -against-

BESPORTBLE, BRITENWAY, BYONEBYE,
CLISPEED, CYFIE, DEERBB, FUNPA,
GLOSSRISE, HELY CANCY, HOUSE UR                           Civil Action No. 20-CV-5150 (LJL)
HOME, LES YEU, LIBOBO TOYS, LIOOBO,
LITTOLO, MARPPY, MARXIAO SHOP,
NEPDOME, PANZISUN, RAINTOAD,
ROOCHL, SEISSO, SQSYQZ, STONISHI,
TOYANDONA, WAKAUTO, WE&ZHE,
XISHEEP, AND 58BH,

                                Defendants.


       [PROPOSED] CONSENT JUDGMENT AND PERMANENT INJUNCTION

       WHEREAS, on July 6, 2020, Plaintiff 3 BEES & ME INC. ("3 -Bees"), initiated the instant

action against Defendant Marppy a/k/a C&C Sinser Consult SRL ("Marppy") for patent

infringement under federal patent laws, 35 U.S.C.      1, et seq. ("Lawsuit");

       WHEREAS, upon Plaintiffs application,this Court entered a Temporary Restraining

Order ("TRO") on July 10, 2020;

       WHEREAS, upon Plaintiffs application,Plaintiffs have had restraints imposed against

Marppy (and other parties who were in active concert or participation with Marppy who received

notice of the proposed order, including Amazon.com)from promoting, marketing, advertising,

distributing, offering to sell, and selling in the United States the Infringing Products.

       WHEREAS, 3-Bees and Marppy have agreed in a separate Settlement Agreement of the

matters at issue between them and to entry of this Consent Judgment and Permanent Injunction;

its is hereby ORDERED, ADJUDGED, AND DECREED THAT:

                                                   1
              Case 1:20-cv-05150-LJL Document 63 Filed 12/10/20 Page 2 of 5



         1.     This Court has personal jurisdiction over Marppy concerning this Lawsuit under

 Civil Practice Law and Rules Section 302 (a)(l) because Marppy operates Internet Storefronts,

 including on Amazon.com, through which customers in New York State can, and have purchased

 the accused products.

        2.      Plaintiff is the owner by assignment of U.S. Patent No. 884,087 S, entitled "Bathtub

Toy Fastener" ("the '087 Patent"), which was issued by the United States Patent and Trademark

Office on May 12, 2020.

        3.      The '087 Patent is valid and enforceable.

        4.      Marppy has been manufacturing, importing, marketing, distributing, selling and

offering for sale in the United States certain bathtub basketball toys which infringe the '087 Patent,

the products which is depicted in Exhibit 1.

        5.      The TRO entered in this case, and the commands and orders set forth therein, are

hereby dissolved and replaced by the commands and orders set forth in this Consent Judgment.

        6.      Marppy, its officers, directors, agents, servants, employees, attorneys, confederates,

and all persons and/or entities acting for, with, by, through, and/or in concert and participation

with them, or any of them, are hereby permanently enjoined from engaging in any of the following

activities, including manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, and selling any of infringing products, including those

toys identified in Exhibit 1 and any other toys that are colorable variations thereof, including but

not limited to sales on on Amazon.com.

       7.      Marppy must disclose this Consent Judgment and Permanent Injunction to all of its

successors and assigns.

       8.      In the event of any breach of the terms set forth in the Parties' Settlement



                                                 2
            Case 1:20-cv-05150-LJL Document 63 Filed 12/10/20 Page 3 of 5



Agreement, the party seeking enforcement of the Agreement shall serve a seven (7) day notice of

default on the breaching party prior to seeking enforcement in a newly-commenced action in the

United States District Court for the Southern District of New York, during which time the

breaching party may attempt to cure the breach.

       9.     The parties, by themselves or through their undersigned counsel, hereby consent to

the entry of this Final Judgment on Consent.

       IT IS SO STIPULATED AND CONSENTED.



 Dated: 08/19/2020                         3 BEES & ME, INC.

                                           By:
                                           Oleg A. Mestechkin
                                           Attorney for Plaintiff
                                           MESTECHKIN LAW GROUP P.C.

Dated:          /ø 2020                    Marppy a/k/a C& Sinser Consult SRL
                                                                                   a
                                           By:                                Cn>h €4 SerbÖe.fcu
                                           Attn: Cristian Dorel Serbanescu
                                           Strada Lazar Gheorghe, Nr.35, Bloc T5, Ap.32,
                                           Municipiul Timisoara, Timis, 300341, Romania




                                               3
        Case 1:20-cv-05150-LJL Document 63 Filed 12/10/20 Page 4 of 5




SIGNEDthis   10 day of   December   , 2020.




                                          LEWIS J. LIMAN
                                          UNITED STATES DISTRICT JUDGE




                                    4
Case 1:20-cv-05150-LJL Document 63 Filed 12/10/20 Page 5 of 5




EXHIBIT 1 - INFRINGING PRODUCTS
              AMAZON ASIN NO. ASIN B07RR2LSKQ

  Marppy Toys                             Marppy Toys

        2in1+




                                         py Perfect bath toy
                                               FOR KIDS!


                           mash bag




    2in1
             on USA
  VAOCCt•e       suno,ce
